Citation Nr: 0207709	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's service connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
post-traumatic stress disorder have been met; the criteria 
for an initial evaluation in excess of 50 percent have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 
(2000) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation initially assigned 
to his service connected PTSD is inadequate to reflect the 
level of social and industrial impairment produced by this 
disability.  He argues that he has few friends and limited 
contact with his family, and notes that he has not worked on 
even a part-time basis in over six years.  He believes that 
he should be entitled to at least a 70 percent evaluation, 
and possibly a 100 percent evaluation.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case that contains the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The veteran 
has been afforded two examinations in conjunction with his 
claim.  Finally, the veteran offered testimony in support of 
his claim at a hearing before the undersigned Board member.  
The Board must conclude that the duties to notify and assist 
have been completed.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for 
PTSD was initially established in a May 2000 rating decision.  
A 30 percent evaluation was assigned, effective from December 
1999.  The veteran submitted a timely notice of disagreement 
with the 30 percent evaluation, and the current appeal 
ensued.  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily,  with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to   require 
continuous medication, a zero percent evaluation is merited.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The evidence includes the report of a VA psychological 
evaluation completed in October 1999.  The veteran was noted 
to have served in combat in Vietnam, and to have been 
wounded.  The examiner stated that the veteran experienced 
recurrent and intrusive distressing recollections of the 
traumatic events during service, as well as recurrent 
distressing dreams of these events.  He avoided activities, 
places, or people that aroused recollections of Vietnam.  He 
had persistent symptoms of increased arousal, including 
difficulty falling and staying asleep, irritability, 
outbursts of anger, difficulty concentrating, and exaggerated 
startle response.  These symptoms caused clinically 
significant distress, and impairment in social and 
occupational functioning.  On examination, the veteran's 
appearance was neat.  He was oriented, his judgment was good, 
and his speech was appropriate.  His memory function was 
normal.  His affect was that of an individual who was 
anxious, agitated and angry.  The veteran's motor activity 
was agitated, restless, and easily startled.  He reported no 
delusions or hallucinations, but he had disorganized 
thinking.  He also reported major emotional numbing.  The 
veteran was very depressed, and did not have the desire for 
any activity.  He had suicidal and homicidal thoughts, but 
knew he would not act on either.  The veteran had been 
married three times.  He also had two arrests on domestic 
violence charges.  In the assessment, the examiner noted that 
the veteran's present symptoms were consistent with a DSM-IV 
diagnosis of PTSD.  His present symptoms included intrusive 
thoughts, sleep maintenance problems, difficulties 
concentrating, irritability, near-continuos panic, social 
isolation, partner relationship problems, and survivor's 
guilt.  

The veteran underwent a VA psychiatric examination in March 
2000.  The veteran's claims folder was reviewed, as was the 
history of his experiences in Vietnam.  He had worked for the 
Internal Revenue Service from 1971 to 1979, and had continued 
to do accounting and taxes until four years before the 
examination.  The examiner noted that the veteran had been 
seen on four occasions at a local VA facility, where the 
diagnoses were PTSD, and bipolar disorder mixed, in partial 
remission.  He reported intrusive thoughts, guilt, feeling of 
inadequacy, and rage.  He had slept with a rifle in his bed 
until a 1996 arrest.  The veteran had been married three 
times, and his current wife was currently in prison.  On 
examination, the veteran was dressed appropriately.  He was 
noted to be anxious and tense, and his speech was coherent, 
relevant, and at times circumstantial and rapid.  He was 
quite verbal, and at times he became aware that his thoughts 
were racing, then he would slow them down.  There were no 
flights of ideas, loose associations, delusions, or 
hallucinations.  He was oriented, and his memory was intact, 
but his judgment appeared impaired.  The veteran was not a 
drug user, but was involved with prostitutes and drug users, 
and had married one of them on what he described as a saving 
mission.  He had experienced suicidal thoughts in October 
1999, and said he had felt depressed at that time.  There 
were also past homicidal thoughts, but he currently denied 
such thoughts.  The diagnostic impression was chronic PTSD 
related to Vietnam combat.  He was presenting distressing 
recurrent intrusive thoughts of events in Vietnam every 
couple of days, nightmares three to four times each week, and 
avoidance of stimuli associated with his trauma.  The veteran 
also described persistent symptoms of increased arousal, 
difficulty with sleep, irritability, outbursts of anger and 
rage, difficulty in concentration, hyper-vigilance, and 
exaggerated response.  The diagnoses also included bipolar 
disorder.  The veteran was competent, and his global 
assessment of functioning score was about 50.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in November 2001.  He testified that 
he was on medication for his illness.  The veteran stated 
that he had last worked in 1979, and that he had quit because 
he was unable to tolerate the stress.  He was living alone in 
an apartment above a garage that was donated to him by a 
friend.  The veteran said that he did not sleep well, and 
that 5 to 6 hours of sleep a night would be considered a lot 
for him.  He reported having two friends that he saw on 
occasion, and he also saw his sister and his mother.  He 
noted he had been married three times, and had five children.  
He was not currently in contact with his children, although 
he felt this was partly their choice.  The veteran believed 
that he had poor judgment.  He did not use drugs or drink, 
but did help his girlfriend to obtain heroin, and he drove 
without a license.  The veteran described being in a fight, 
and said he had hurt the other guy.  He said he did not take 
care of himself, and would lose track of when he last bathed 
or ate.  He had memory problems, and even confused the names 
of some relatives.  The veteran felt as if he was in a 
constant panic.  He believed his symptoms had become worse.  
See Transcript.  

The Board finds that the evidence supports entitlement to a 
50 percent evaluation for the veteran's PTSD.  The evidence 
shows that the veteran believes he is in constant panic.  He 
has circumstantial and rapid speech.  The March 2000 examiner 
believed that his judgment was impaired.  He has experienced 
depression, which has left him with little motivation.  The 
veteran socializes with only two friends, and then on a very 
infrequent basis.  He also has limited contact with family 
members.  Finally, the March 2000 examiner found that the 
veteran had a GAF score of around 50.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV].  A score of 41 to 50 
represents serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  (Ibid.).  The 
Board finds that these symptoms more nearly resemble those 
that are productive of occupational and social impairment 
with reduced reliability and productivity, which are 
evaluated as 50 percent disabling.  38 C.F.R. § 4.130, Code 
9411.  

The Board has also considered entitlement to an evaluation in 
excess of 50 percent, but this is not demonstrated by the 
evidence.  The evidence does not show that the veteran has 
occupational and social impairment, with deficiencies in most 
areas.  Although the veteran has experienced suicidal and 
homicidal thoughts in the past, these were not noted at the 
most recent examination.  There is no indication of spatial 
disorientation, illogical speech, or obsessional rituals 
which interfere with routine activities.  Although he has 
difficulty in establishing and maintaining relationships, his 
ongoing friendships and contact with his family shows that he 
retains some ability to have relationships.  Therefore, 
entitlement to an evaluation in excess of 50 percent is not 
warranted.  


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

